Citation Nr: 1529213	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  99-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a prolonged motor distal nerve disorder of the upper extremities.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1986 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's claims file was subsequently transferred to the VA RO in St. Louis, Missouri.

The Veteran requested a hearing before a member of the Board when he filed his May 1999 substantive appeal.  In July 2000, he was notified that he was scheduled for a hearing in August 2000.  In an August 2000 statement, the Veteran withdrew his request for a hearing.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2014).

The issue of service connection for a nerve disorder of the wrists, to include carpal tunnel syndrome was previously before the Board in February 2001, July 2010, September 2011, October 2012, May 2013, and May 2014.  

In May 2014, the Board remanded the issue of entitlement to service connection for a prolonged motor distal nerve disorder of the upper extremities in order to obtain an addendum medical opinion.  In the same decision, the Board denied the Veteran's claim of service connection for headaches, to include as secondary to a service-connected disability.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a Joint Motion for Remand (JMR) to vacate and remand the May 2014 Board decision for readjudication consistent with the directives contained therein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  



REMAND

First, the claims file shows that there may be relevant records in the possession of the Social Security Administration (SSA) that have not yet been associated with the claims file.  In a November 2014 VA examination for the Veteran's claim of service connection for a prolonged motor distal nerve disorder of the upper extremities, the Veteran reported that he was in receipt of SSA disability benefits for arthritis and COPD.  While the Board notes that these two disabilities are not the same as the claimed disabilities on appeal, these records are potentially relevant to the Veteran's claims.  On remand, the AOJ must attempt to obtain any relevant records associated with any claims for SSA disability benefits and associate the records with the claims file.  

Regarding the Veteran's claim for service connection for headaches, to include as secondary to a service-connected disability, the Parties to the February 2015 JMR found the Board's May 2014 opinion to be inadequate for a few reasons.  First, the JMR noted that the Board relied on a July 2013 addendum opinion that was similar to previous opinions of record that failed to address whether the Veteran's hypertension could have aggravated a headache disorder.  Specifically, the JMR found that the Board failed to provide an adequate rationale for its reliance on a medical opinion that seemed to provide the same rationale as the previous opinions that have since been deemed inadequate.  Since the July 2013 VA addendum opinion was obtained pursuant to a previous May 2013 Board remand that directed the examiner to provide an opinion that addressed the question of aggravation, the Board finds that the July 2013 medical opinion is inadequate for adjudication purposes, and the May 2013 remand directives have not been complied with.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (recognizing that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with remand orders . . . and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the remand").  The May 2013 Board remand also directed the VA examiner to provide an opinion as to whether the Veteran's hypertension medication could have aggravated any headache disorder.  As with the other portion of its opinion, the July 2013 addendum opinion utilized the same analysis as previous examinations of record that have since been deemed inadequate.  Thus, the May 2013 Board remand directives were not complied with in this regard as well.  See Stegall, 11 Vet.App. at 271.  Pursuant to the February 2015 JMR and Court order, a remand is necessary to obtain a new medical opinion that adequately addresses these theories of entitlement.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant administrative and medical records associated with any claim by the Veteran for disability benefits from the SSA regardless of whether the claim was granted.  Associate any obtained records with the claims file.  If no records are obtained, obtain a negative reply and associate such reply with the claims file.    

2.  After any obtained SSA records are associated with the claims file, arrange for the same examiner who provided the July 2013 opinion, if possible, to review the claims folder and provide an addendum opinion that fully addresses the questions below.  If the examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner should state on the examination report that review of the claims folder/electronic record was accomplished. 

(a)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed headache disorder, has been aggravated (permanently worsened) by his service-connected hypertension; the examiner is asked to provide his or her opinion in light of the contents of the Court's February 2015 JMR that address the July 2013 VA medical opinion that failed to address this issue.   

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed headache disorder, has been aggravated (permanently worsened) by the Veteran's hypertension medication.  

The examiner must provide a rationale to support any conclusion reached.

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



